


109 HR 6035 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6035
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide enhanced travel benefits for veterans
		  traveling to facilities of the Department of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Veterans Transportation Act of 2006.
		2.Transportation
			 grants for rural veterans service organizations
			(a)Establishment of
			 grant programSubchapter III of chapter 17 of title 38, United
			 States Code, is amended by adding at the end the following new section:
				
					1730A.Transportation
				grant program
						(a)Grant
				program(1)The Secretary shall
				establish a grant program to make grants to State veterans’ service officers
				and veterans service organizations for the purpose of providing innovative
				transportation options to veterans in remote rural areas.
							(2)To be eligible to receive a grant under
				this section a State veterans’ service officer or veterans service organization
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information and assurances as the Secretary may require.
							(3)The recipient of a grant under this
				section shall use the grant to—
								(A)provide assistance to veterans for
				traveling to Department medical centers; and
								(B)otherwise assist in providing medical
				care to veterans in remote rural areas.
								(4)A grant under this section shall not
				exceed $50,000.
							(5)A recipient of a grant under this
				section shall not be required to provide matching funds as a condition of
				receiving such a grant.
							(b)RulemakingThe
				Secretary shall prescribe regulations for—
							(1)evaluating grant
				applications under this section; and
							(2)otherwise
				administering the program established by this section.
							(c)DefinitionIn this section, the term veterans
				service organization means any organization named in or approved under
				section 5902 of this title.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2007 through
				2011.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1730 the following
			 new item:
				
					
						1730A. Transportation grant
				program.
					
					.
			3.Travel
			 reimbursement for veterans receiving treatment at facilities of the Department
			 of Veterans Affairs
			(a)ReimbursementSection 111 of title 38, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 subsistence), and inserting subsistence at a rate
			 equivalent to the rate provided to Federal employees under section 5702 of
			 title 5),; and
					(B)by striking
			 traveled, and inserting (at a rate equivalent to the rate
			 provided to Federal employees under section 5704 of title 5),;
					(2)in
			 subsection (b)(1), by striking subsection (g)(2)(A) of this section
			 or;
				(3)by striking
			 subsection (g); and
				(4)by redesignating
			 subsection (h) as subsection (g).
				(b)Authorization of
			 appropriationsAmounts required to carry out the amendments made
			 by subsection (a) shall be specifically appropriated for that purpose.
			
